             CASE 0:20-cr-00038-PJS-LIB Doc. 83 Filed 02/12/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                            * * * * * * * * * * * * * * * * * *

United States of America,                                     Criminal No. 20-38 (PJS/LIB)

                       Plaintiff,

       vs.                                                       ORDER ADOPTING
                                                          REPORT AND RECOMMENDATION
Melvin Wilson,

                       Defendant.

                            * * * * * * * * * * * * * * * * * *



       Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:



   1. Defendant’s Motion to Suppress Statements, Admissions and Answers, [Docket No. 28],

       is DENIED.



DATED: 2/12/21                                        s/Patrick J. Schiltz__________________
At Minneapolis, Minnesota                             Patrick J. Schiltz, Judge
                                                      United States District Court
